Citation Nr: 0127797	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  01-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for thrombophlebitis of 
the left leg and knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for deep vein phlebitis 
of the right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO).  In that decision, 
the RO denied service connection for thrombophlebitis of the 
left leg and knee for deep vein phlebitis of the right calf.


FINDINGS OF FACT

1.  The veteran's request to reopen a previously-denied claim 
for service connection for thrombophlebitis of the left leg 
and knee was denied in a September 1999 Board decision.

2.  The veteran's request to reopen a previously denied claim 
for service connection for deep vein phlebitis of the right 
calf was denied in a September 1999 Board decision.

3.  Since the September 1999 Board decision, VA has received 
evidence not previously of record that is relevant to the 
claim for service connection for thrombophlebitis of the left 
leg and knee.

4.  Since the September 1999 Board decision, VA has received 
evidence not previously of record that is relevant to the 
claim for service connection for deep vein phlebitis of the 
right calf.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1999 Board decision 
denying reopening of a claim for service connection for 
thrombophlebitis of the left leg and knee is new and 
material.  The claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).

2.  Evidence received since the September 1999 Board decision 
denying reopening of a claim for service connection for deep 
vein phlebitis of the right calf is new and material.  The 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims currently on appeal have a long procedural 
history.  On many occasions over the years, the veteran has 
submitted claims for service connection for thrombophlebitis 
of the left leg and knee and deep vein phlebitis of the right 
calf, and requests to reopen previously denied claims for 
service connection for those disorders.  In September 1999, 
the Board denied the veteran's request to reopen claims for 
service connection for those disorders.  In November 2000, 
the veteran requested to reopen those claims.  In a December 
2000 rating decision, the RO indicated that service 
connection for thrombophlebitis of the left leg and knee and 
deep vein phlebitis of the right calf was denied.  The RO did 
not address the issue of whether new and material evidence 
had been submitted to reopen those previously denied claims.  
Because the Board finds, as discussed below, that new and 
material evidence has been submitted to reopen those claims, 
the Board concludes that the veteran will not be prejudiced 
by the Board's action in addressing the question of reopening 
the claims, even though the RO did not address that question 
in its most recent decision.


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  When the Board denies a claim, the 
claim may not be reopened and reviewed unless new and 
material evidence with respect to that claim is presented.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).

In September 1999, the Board denied the veteran's request to 
reopen claims for service connection for thrombophlebitis of 
the left leg and knee and deep vein phlebitis of the right 
calf, on the grounds that the evidence received since the 
previous final decision had not been evidence that tended to 
show that the left and right leg circulatory disorders had 
been incurred in or aggravated by the veteran's service.  The 
evidence that was associated with the veteran's claims file 
prior to the September 1999 Board decision includes medical 
records from service, VA, and private sources, and statements 
from the veteran.  The evidence that has been added to the 
claims file since the September 1999 Board decision includes 
more recent VA medical records, and additional statements 
from the veteran.

The veteran had a hearing in October 2001, held at the 
Board's offices in Washington, D.C., before the undersigned 
Board Member.  The veteran gave testimony that clarified 
that, after being treated for blood clotting in his left leg 
during service, he had continued to receive treatment soon 
after service for swelling and clotting in his legs.  His 
account of continuity of symptoms and treatment during and 
soon after service is evidence that had not been explicitly 
stated before, and that is relevant and material to the left 
and right legs claims.  The Board finds that the hearing 
testimony provided new and material evidence with respect to 
the veteran's left and right leg claims.  Therefore, those 
claims are reopened.  For reasons explained below, the 
reopened claims will be remanded to the RO for further 
action.



ORDER

The appeal to reopen a claim for service connection for 
thrombophlebitis of the left leg and knee is granted.

The appeal to reopen a claim for service connection for deep 
vein phlebitis of the right calf is granted.


REMAND

The veteran's service medical records reflect that he was 
treated in May, June and August 1954 for swelling in his left 
leg, diagnosed as thrombophlebitis.  VA medical records from 
the 1980s and 1990s show treatment for swelling and 
circulatory problems in the left and right legs, with various 
diagnoses, including phlebitis and thrombophlebitis.  There 
is additional evidence with regard to the veteran's claims 
that should be obtained and developed.  In his October 2001 
Board hearing, the veteran reported that, in the period 
immediately following his separation from service, once every 
two or three days he went to a health or medical unit at 
work, where he received heat or other treatment for swelling 
in his legs.  He indicated that he worked for the DuPont 
Company, at a facility in Chattanooga, Tennessee, and that he 
worked there for twenty years.  The RO should ask the veteran 
to provide the address of the DuPont facility, if possible, 
and the RO should try to obtain records of the veteran's 
treatment at the company medical unit.

The claims file does not contain any medical opinion as to 
the likelihood that the current circulatory disorders of the 
lower extremities are a continuation or a result of the lower 
extremity circulatory disorder that was treated during 
service.  The RO should provide the veteran's claims file to 
a VA physician to obtain a review of the records and an 
opinion regarding the likelihood of such a nexus.


Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide, if possible, the address of the 
DuPont facility in Chattanooga, 
Tennessee, where he worked after his 
separation from service.  After obtaining 
the necessary authorization, the RO 
should request records of the veteran's 
treatment at the medical unit at that 
facility in the 1950s, 60s, and 70s.  Any 
records obtained should be associated 
with the veteran's claims file.

2.  The RO should then provide the 
veteran's claims file to a VA physician, 
for review and to provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current 
circulatory problems affecting the left 
and right legs began during his service, 
or were caused by a disorder that was 
present during service.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



